Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 1 of 16 Page ID #:1648




   1 COURTNEY L. HYLTON (SB #214929)
     chylton@lynberg.com
   2 PANCY LIN (SB #239684)
     plin@lynberg.com
   3 LYNBERG & WATKINS
     A Professional Corporation
   4 1100 Town & Country Road, Suite #1450
     Orange, California 92868
   5 (714) 937-1010 Telephone
     (714) 937-1003 Facsimile
   6
     Attorneys for Defendant, COLT GROUP, LLC
   7
   8 LEVI LESCHES (SBN #305173)
     levi@lescheslaw.com
   9 LESCHES LAW
     5757 Wilshire Blvd, Ste 535
  10 Los Angeles, California 90036
     (323) 900-0580 Telephone
  11
     Attorneys for Plaintiff, ANTHONY MALDANO
  12
  13                       UNITED STATES DISTRICT COURT
  14        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  15   ANTHONY M., an individual,             CASE NO. 2:20-cv-8509
  16                                          Assigned for All Purposes to:
                  Plaintiff,                  Hon. Fernando L. Aenlle-Rocha –
  17                                          Courtroom 6B
  18        vs.                               STIPULATED PROTECTIVE
                                              ORDER
  19
     COLT SERVICES, a Texas entity of         Trial date:
  20 unknown form; COLT GROUP, LLC, a         November 9, 2021
     California limited liability company;
  21 COLT SERVICES, INC., a Texas
     Corporation; COLT SERVICES, L.P., a
  22 Texas Limited Partnership,
  23
                  Defendant.
  24
  25
  26        The parties, COLT SERVICES, a Texas entity of unknown form; COLT
  27
                                            1
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 2 of 16 Page ID #:1649




   1 GROUP, LLC, a California limited liability company; COLT SERVICES, INC., a
   2 Texas Corporation; COLT SERVICES, L.P., a Texas Limited Partnership, and
   3 Plaintiff ANTHONY MALDANO, by and through their attorneys of records in this
   4 matter, hereby submit this Stipulated Protective Order for approval by the
   5 Honorable Magistrate Judge. The Stipulation is modeled on the “SK - Stipulated
   6 Protective Order” posted on the Honorable Magistrate Judge’s “Procedures and
   7 Requirements” web-page, and footnotes are used to indicate where the Stipulation
   8 deviates from the Model Stipulation.
   9 1.      A. PURPOSES AND LIMITATIONS
  10
             Discovery in this action is likely to involve production of confidential,
  11
       proprietary, or private information for which special protection from public
  12
       disclosure and from use for any purpose other than prosecuting this litigation may
  13
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  14
       enter the following Stipulated Protective Order. The parties acknowledge that this
  15
       Order does not confer blanket protections on all disclosures or responses to
  16
       discovery and that the protection it affords from public disclosure and use extends
  17
       only to the limited information or items that are entitled to confidential treatment
  18
       under the applicable legal principles. The parties further acknowledge, as set forth in
  19
       Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  20
       file confidential information under seal; Civil Local Rule 79-5 sets forth the
  21
       procedures that must be followed and the standards that will be applied when a party
  22
       seeks permission from the court to file material under seal.
  23
             B.     GOOD CAUSE STATEMENT
  24
  25         The Parties anticipate that discovery, and, potentially, motions in this
  26 proceeding will involve the production or disclosure of (1) health records and other
  27
                                             2
  28                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 3 of 16 Page ID #:1650




   1 confidential medical records which are entitled to protections under the Health
   2 Insurance Portability and Accountability Act of 1996 (HIPAA), Public Law 104-
   3 191, 110 Stat. 1936; as well as under the California Confidentiality Of Medical
   4 Information Act (CMIA); (2) non-public, private, or privileged personnel or
   5 personal information; and/or (3) trade secrets or other non-public proprietary,
   6 confidential, strategic, privileged, financial, technical, business or commercial
   7 information, data or research. Accordingly, to expedite the flow of information, to
   8 facilitate the prompt resolution of disputes over confidentiality of materials, to
   9 adequately protect information the parties are entitled to keep confidential, to ensure
  10 that the parties are permitted reasonable necessary uses of such material in
  11 preparation for and in the conduct of motion practice, to address their handling at
  12 the end of the litigation, and serve the ends of justice, a protective order for such
  13 information is justified in this matter. The parties acknowledge that this Order does
  14 not confer blanket protections on all disclosures or responses to discovery and that
  15 the protection it affords from public disclosure and use extends only to the limited
  16 information or items that are entitled to confidential treatment hereunder. It is the
  17 intent of the parties that information will not be designated as confidential for
  18 tactical reasons and that nothing be so designated without a good faith belief that it
  19 has been maintained in a confidential, non-public manner, and there is good cause
  20 why it should not be part of the public record of this case.
  21 2.      DEFINITIONS
  22
             2.1 Action: this pending federal law suit.
  23
             2.2 Challenging Party: a Party or Non-Party that challenges the designation
  24
       of information or items under this Order.
  25
             2.3 “CONFIDENTIAL” Information or Items: information (regardless of
  26
       how it is generated, stored or maintained) or tangible things that qualify for
  27
                                            3
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 4 of 16 Page ID #:1651




   1 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   2 the Good Cause Statement.
   3         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
   4 support staff).
   5         2.5 Designating Party: a Party or Non-Party that designates information or
   6 items that it produces in disclosures or in responses to discovery as
   7 “CONFIDENTIAL.”
   8         2.6 Disclosure or Discovery Material: all items or information, regardless of
   9 the medium or manner in which it is generated, stored, or maintained (including,
  10 among other things, testimony, transcripts, and tangible things), that are produced or
  11 generated in disclosures or responses to discovery in this matter.
  12         2.7 Expert: a person with specialized knowledge or experience in a matter
  13 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  14 an expert witness or as a consultant in this Action.
  15         2.8 House Counsel: attorneys who are employees of a party to this Action.
  16 House Counsel does not include Outside Counsel of Record or any other outside
  17 counsel.
  18         2.9 Non-Party: any natural person, partnership, corporation, association, or
  19 other legal entity not named as a Party to this action.
  20         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  21 to this Action but are retained to represent or advise a party to this Action and have
  22 appeared in this Action on behalf of that party or are affiliated with a law firm
  23 which has appeared on behalf of that party, and includes support staff.
  24         2.11 Party: any party to this Action, including all of its officers, directors,
  25 employees, consultants, retained experts, and Outside Counsel of Record (and their
  26 support staffs).
  27
                                            4
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 5 of 16 Page ID #:1652




   1         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   2 Discovery Material in this Action.
   3         2.13 Professional Vendors: persons or entities that provide litigation support
   4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   5 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   6 and their employees and subcontractors.
   7         2.14 Protected Material: any Disclosure or Discovery Material that is
   8 designated as “CONFIDENTIAL.”
   9         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  10 from a Producing Party.
  11 3.      SCOPE
  12
             The protections conferred by this Stipulation and Order cover not only
  13
       Protected Material (as defined above), but also (1) any information copied or
  14
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
  15
       compilations of Protected Material; and (3) any testimony, conversations, or
  16
       presentations by Parties or their Counsel that might reveal Protected Material.
  17
             Any use of Protected Material at trial shall be governed by the orders of the
  18
       trial judge. This Order does not govern the use of Protected Material at trial.
  19
       4.    DURATION
  20
  21         Even after final disposition of this litigation, the confidentiality obligations
  22 imposed by this Order shall remain in effect until a Designating Party agrees
  23 otherwise in writing or a court order otherwise directs. Final disposition shall be
  24 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  25 or without prejudice; and (2) final judgment herein after the completion and
  26 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  27
                                            5
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 6 of 16 Page ID #:1653




   1 including the time limits for filing any motions or applications for extension of time
   2 pursuant to applicable law.
   3 5.      DESIGNATING PROTECTED MATERIAL
   4
             5.1 Exercise of Restraint and Care in Designating Material for Protection.
   5
             Each Party or Non-Party that designates information or items for protection
   6
       under this Order must take care to limit any such designation to specific material
   7
       that qualifies under the appropriate standards. The Designating Party must
   8
       designate for protection only those parts of material, documents, items, or oral or
   9
       written communications that qualify so that other portions of the material,
  10
       documents, items, or communications for which protection is not warranted are not
  11
       swept unjustifiably within the ambit of this Order.
  12
             Mass, indiscriminate, or routinized designations are prohibited. Designations
  13
       that are shown to be clearly unjustified or that have been made for an improper
  14
       purpose (e.g., to unnecessarily encumber the case development process or to impose
  15
       unnecessary expenses and burdens on other parties) may expose the Designating
  16
       Party to sanctions.
  17
             If it comes to a Designating Party’s attention that information or items that it
  18
       designated for protection do not qualify for protection, that Designating Party must
  19
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
  20
             5.2 Manner and Timing of Designations. Except as otherwise provided in
  21
       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  22
       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  23
       under this Order must be clearly so designated before the material is disclosed or
  24
       produced.
  25
             Designation in conformity with this Order requires:
  26
             (a) for information in documentary form (e.g., paper or electronic
  27
                                            6
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 7 of 16 Page ID #:1654




   1 documents, but excluding transcripts of depositions or other pretrial or trial
   2 proceedings), that the Producing Party affix at a minimum, the legend
   3 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   4 contains protected material. If only a portion or portions of the material on a page
   5 qualifies for protection, the Producing Party also must clearly identify the protected
   6 portion(s) (e.g., by making appropriate markings in the margins).
   7         A Party or Non-Party that makes original documents available for inspection
   8 need not designate them for protection until after the inspecting Party has indicated
   9 which documents it would like copied and produced. During the inspection and
  10 before the designation, all of the material made available for inspection shall be
  11 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  12 documents it wants copied and produced, the Producing Party must determine which
  13 documents, or portions thereof, qualify for protection under this Order. Then, before
  14 producing the specified documents, the Producing Party must affix the
  15 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  16 portion or portions of the material on a page qualifies for protection, the Producing
  17 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  18 markings in the margins).
  19         (b) for testimony given in depositions that the Designating Party identify the
  20 Disclosure or Discovery Material on the record, before the close of the deposition all
  21 protected testimony.
  22         (c) for information produced in some form other than documentary and for
  23 any other tangible items, that the Producing Party affix in a prominent place on the
  24 exterior of the container or containers in which the information is stored the legend
  25 “CONFIDENTIAL.” If non-documentary electronic information is transmitted as
  26 electronic attachment to an email, or, alternatively, through a filing-sharing link that
  27
                                            7
  28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 8 of 16 Page ID #:1655




   1 is transmitted by email, it shall be sufficient for the Producing Party to include in the
   2 email subject line “[Attachment/Linked File Name] IS DESIGNATED AS
   3 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   4 protection, the Producing Party, to the extent practicable, shall identify the
   5 protected portion(s).
   6         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
   7 failure to designate qualified information or items does not, standing alone, waive
   8 the Designating Party’s right to secure protection under this Order for such material.
   9 Upon timely correction of a designation, the Receiving Party must make reasonable
  10 efforts to assure that the material is treated in accordance with the provisions of this
  11 Order.
  12 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13
             6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  14
       designation of confidentiality at any time that is consistent with the Court’s
  15
       Scheduling Order.
  16
             6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  17
       resolution process under Local Rule 37.1 et seq.
  18
             6.3 The burden of persuasion in any such challenge proceeding shall be on
  19
       the Designating Party. Frivolous challenges, and those made for an improper
  20
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  21
       parties) may expose the Challenging Party to sanctions. Unless the Designating
  22
       Party has waived or withdrawn the confidentiality designation, all parties shall
  23
       continue to afford the material in question the level of protection to which it is
  24
       entitled under the Producing Party’s designation until the Court rules on the
  25
       challenge.
  26
  27
                                             8
  28                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 9 of 16 Page ID #:1656



       7.   ACCESS TO AND USE OF PROTECTED MATERIAL
   1
   2        7.1 Basic Principles. A Receiving Party may use Protected Material that is
   3 disclosed or produced by another Party or by a Non-Party in connection with this
   4 Action only for prosecuting, defending, or attempting to settle this Action. Such
   5 Protected Material may be disclosed only to the categories of persons and under the
   6 conditions described in this Order. When the Action has been terminated, a
   7 Receiving Party must comply with the provisions of section 13 below (FINAL
   8 DISPOSITION).
   9        Protected Material must be stored and maintained by a Receiving Party at a
  10 location and in a secure manner that ensures that access is limited to the persons
  11 authorized under this Order.
  12        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  13 ordered by the court or permitted in writing by the Designating Party, a Receiving
  14 Party may disclose any     information or item designated “CONFIDENTIAL” only
  15 to:
  16        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  17 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  18 to disclose the information for this Action;
  19        (b) the officers, directors, and employees (including House Counsel) of the
  20 Receiving Party to whom disclosure is reasonably necessary for this Action;
  21        (c) Experts (as defined in this Order) of the Receiving Party to whom
  22 disclosure is reasonably necessary for this Action and who have signed the
  23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24        (d) the court and its personnel;
  25        (e) court reporters and their staff;
  26        (f) professional jury or trial consultants, mock jurors, and Professional
  27
                                           9
  28                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 10 of 16 Page ID #:1657




    1 Vendors to whom disclosure is reasonably necessary for this Action and who have
    2 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    3         (g) the author or recipient of a document containing the information or a
    4 custodian or other person who otherwise possessed or knew the information;
    5         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
    6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    7 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
    8 will not be permitted to keep any confidential information unless they sign the
    9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   10 agreed by the Designating Party or ordered by the court. Pages of transcribed
   11 deposition testimony or exhibits to depositions that reveal Protected Material may
   12 be separately bound by the court reporter and may not be disclosed to anyone except
   13 as permitted under this Stipulated Protective Order; and
   14         (i) any mediator or settlement officer, and their supporting personnel,
   15 mutually agreed upon by any of the parties engaged in settlement discussions.
   16 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
              PRODUCED IN OTHER LITIGATION
   17
   18         If a Party is served with a subpoena or a court order issued in other litigation
   19 that compels disclosure of any information or items designated in this Action as
   20 “CONFIDENTIAL,” that Party must:
   21         (a) promptly notify in writing the Designating Party. Such notification shall
   22 include a copy of the subpoena or court order;
   23         (b) promptly notify in writing the party who caused the subpoena or order to
   24 issue in the other litigation that some or all of the material covered by the subpoena
   25 or order is subject to this Protective Order. Such notification shall include a copy of
   26 this Stipulated Protective Order; and
   27
                                             10
   28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 11 of 16 Page ID #:1658




    1        (c) cooperate with respect to all reasonable procedures sought to be pursued
    2 by the Designating Party whose Protected Material may be affected.
    3        If the Designating Party timely seeks a protective order, the Party served with
    4 the subpoena or court order shall not produce any information designated in this
    5 action as “CONFIDENTIAL” before a determination by the court from which the
    6 subpoena or order issued, unless the Party has obtained the Designating Party’s
    7 permission. The Designating Party shall bear the burden and expense of seeking
    8 protection in that court of its confidential material and nothing in these provisions
    9 should be construed as authorizing or encouraging a Receiving Party in this Action
   10 to disobey a lawful directive from another court.
   11
   12 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             PRODUCED IN THIS LITIGATION
   13
   14        (a) The terms of this Order are applicable to information produced by a Non-
   15 Party in this Action and designated as “CONFIDENTIAL.” Such information
   16 produced by Non-Parties in connection with this litigation is protected by the
   17 remedies and relief provided by this Order. Nothing in these provisions should be
   18 construed as prohibiting a Non-Party from seeking additional protections.
   19        (b) In the event that a Party is required, by a valid discovery request, to
   20 produce a Non-Party’s confidential information in its possession, and the Party is
   21 subject to an agreement with the Non-Party not to produce the Non-Party’
   22 confidential information, then the Party shall:
   23        (1) promptly notify in writing the Requesting Party and the Non-Party that
   24 some or all of the information requested is subject to a confidentiality agreement
   25 with a Non-Party;
   26        (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   27
                                            11
   28                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 12 of 16 Page ID #:1659




    1 Order in this Action, the relevant discovery request(s), and a reasonably specific
    2 description of the information requested; and
    3         (3) make the information requested available for inspection by the Non-
    4 Party, if requested.
    5         (c) If the Non-Party fails to seek a protective order from this court within 14
    6 days of receiving the notice and accompanying information, the Receiving Party
    7 may produce the Non-Party’s confidential information responsive to the discovery
    8 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    9 not produce any information in its possession or control that is subject to the
   10 confidentiality agreement with the Non-Party before a determination by the court.
   11 Absent a court order to the contrary, the Non-Party shall bear the burden and
   12 expense of seeking protection in this court of its Protected Material.
   13 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   14
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   15
        Protected Material to any person or in any circumstance not authorized under this
   16
        Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   17
        writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   18
        to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   19
        persons to whom unauthorized disclosures were made of all the terms of this Order,
   20
        and (d) request such person or persons to execute the “Acknowledgment and
   21
        Agreement to Be Bound” that is attached hereto as Exhibit A.
   22
        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   23         PROTECTED MATERIAL
   24
              When a Producing Party gives notice to Receiving Parties that certain
   25
        inadvertently produced material is subject to a claim of privilege or other protection,
   26
        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   27
                                             12
   28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 13 of 16 Page ID #:1660




    1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    2 may be established in an e-discovery order that provides for production without
    3 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
    4 as the parties reach an agreement on the effect of disclosure of a communication or
    5 information covered by the attorney-client privilege or work product protection, the
    6 parties may incorporate their agreement in the stipulated protective order submitted
    7 to the court.
    8 12.     MISCELLANEOUS
    9
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   10
        person to seek its modification by the Court in the future.
   11
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
   12
        Protective Order no Party waives any right it otherwise would have to object to
   13
        disclosing or producing any information or item on any ground not addressed in this
   14
        Stipulated Protective Order. Similarly, no Party waives any right to object on any
   15
        ground to use in evidence of any of the material covered by this Protective Order.
   16
              12.3 Filing Protected Material. A Party that seeks to file under seal any
   17
        Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   18
        only be filed under seal pursuant to a court order authorizing the sealing of the
   19
        specific Protected Material at issue. If a Party's request to file Protected Material
   20
        under seal is denied by the court, then the Receiving Party may file the information
   21
        in the public record unless otherwise instructed by the court.
   22
        13.   FINAL DISPOSITION
   23
   24         After the final disposition of this Action, as defined in paragraph 4, within 60
   25         days of a written request by the Designating Party, each Receiving Party must
   26 return all Protected Material to the Producing Party or destroy such material. As
   27
                                              13
   28                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 14 of 16 Page ID #:1661




    1 used in this subdivision, “all Protected Material” includes all copies, abstracts,
    2 compilations, summaries, and any other format reproducing or capturing any of the
    3 Protected Material. Whether the Protected Material is returned or destroyed, the
    4 Receiving Party must submit a written certification to the Producing Party (and, if
    5 not the same person or entity, to the Designating Party) by the 60 day deadline that
    6 (1) identifies (by category, where appropriate) all the Protected Material that was
    7 returned or destroyed and (2)affirms that the Receiving Party has not retained any
    8 copies, abstracts, compilations, summaries or any other format reproducing or
    9 capturing any of the Protected Material. Notwithstanding this provision, Counsel
   10 are entitled to retain an archival copy of all pleadings, motion papers, trial,
   11 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   12 and trial exhibits, expert reports, attorney work product, and consultant and expert
   13 work product, even if such materials contain Protected Material. Any such archival
   14 copies that contain or constitute Protected Material remain subject to this Protective
   15 Order as set forth in Section 4 (DURATION).
   16         14.Any violation of this Order may be punished by any and all appropriate
   17 measures including, without limitation, contempt proceedings and/or monetary
   18 sanctions.
   19
   20
   21         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   22
        DATED: August 30, 2021                    LYNBERG & WATKINS
   23                                             A Professional Corporation
   24                                       By:      /S/ Pancy Lin*
                                                  COURTNEY L. HYLTON
   25                                             PANCY LIN
                                                  Attorneys for Defendant, COLT GROUP,
   26                                             LLC
   27
                                             14
   28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 15 of 16 Page ID #:1662




    1 DATED: August 30, 2021                      LESCHES LAW
    2
                                            By:      /s/ Levi Lesches
    3                                             LEVI LESCHES
                                                  Attorneys for Plaintiff, ANTHONY
    4                                             MALDONADO
    5 *Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and on
    6 whose behalf the filing is submitted, concurs in the filing’s content and have
      authorized the
    7
    8
    9
              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   10
   11
   12
                       August 31, 2021
              DATED:________________________
   13
   14
   15         ____________________________________
   16         Honorable Steve Kim
              United States Magistrate Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
                                             15
   28                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08509-FLA-SK Document 44 Filed 08/31/21 Page 16 of 16 Page ID #:1663




  1                                    EXHIBIT A
  2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  3
  4    I,   _____________________________            [print   or            type         full   name],   of
  5
       _________________ [print or type full address], declare under penalty of perjury that I have
  6
  7    read in its entirety and understand the Stipulated Protective Order that was issued by the United

  8    States District Court for the Central District of California on [date] in the case of Anthony M. v.
  9    Colt Services et al. Cent. Dist. Cal. Case No. 2:20-cv-8509, Hon. Fernando L. Aenlle-Rocha, United
 10
       States District Judge (Hon. Steve Kim, [Ref.], United States Magistrate Judge).
 11
                 I agree to comply with and to be bound by all the terms of this Stipulated Protective
 12
       Order and I understand and acknowledge that failure to so comply could expose me to sanctions
 13
       and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
 14
       manner any information or item that is subject to this Stipulated Protective Order to any
 15
       person or entity except in strict compliance with the provisions of this Order.
 16
                 I further agree to submit to the jurisdiction of the United States District Court for the
 17
       Central District of California for the purpose of enforcing the terms of this Stipulated
 18
       Protective Order, even if such enforcement proceedings occur after termination of this
 19
       action.      I hereby appoint __________________________ [print              or type full name] of
 20
       _______________________________________ [print or type full address and telephone number]
 21
       as my California agent for service of process in connection with this action or any proceedings
 22
       related to enforcement of this Stipulated Protective Order.
 23
       Date: ______________________________________
 24
 25    City and State where sworn and signed:
       _________________________________
 26
 27
       Printed name: _______________________________
 28

       Signature: __________________________________
                                                15
